By the Revised Code, chap. 105, sec. 13, every sheriff was required to execute three bonds, each in the penalty of $10,000: one conditioned for the collection and payment of the county and poor taxes; one, for the collection and payment of the State taxes; and one for the proper execution of process, c.
By the act of 1868, chap. 1, sec. 2, it is enacted that sheriffs shall execute three several bonds, with conditions similar to those above expressed. Those conditioned for the collection of the county and poor taxes, and of the State taxes, shall be for twice the amount of such taxes, respectively for the preceding year. And the act continues: "Providedfurther, That neither of the aforesaid bonds shall exceed the amount ofsuch bonds as required by existing law."
This act further enacts that the penalty of the bond conditioned for the execution of process, shall be $5,000.
In the compilation known as Battle's Revisal, chap. 106, sec. 8, the law is represented as being, that sheriffs shall execute three several bonds, viz: one for the collection, c., of the county taxes; one for the collection, c., of the State taxes; and one for the execution of process,c.; that the penalty of the two first of said bonds shall be a sum double the amount of taxes to be secured by them respectively; and the penalty of the third bond shall be $10,000. For this law the compiler refers to the section of the Revised Code above cited. But it will be seen on comparison, that it materially varies from that act, as it also does from the act of 1868. We know of no acts of Assembly, which either separately or in combination, state the law as it is stated in Battle's Revisal. In the case of the State v. Cunningham, decided at this term, this Court felt bound to hold, for the reasons stated in our opinion in that case, that where an act of Assembly was omitted from Battle's Revisal, it was not thereby repealed. For the same reasons, *Page 37 
where the language of existing acts of Assembly is changed in that book, no force can be allowed to the change. It does not appear that the chapter in question, concerning sheriffs, was ever read in the General Assembly, or adopted by that body as an act, in the manner prescribed by the Constitution. No certified copy of it is to be found in the office of the Secretary of State, which is the prescribed depository of all authentic legislation.
We think that when the plaintiff tendered to the defendants bonds conditioned as required by law, and in the penalty of $10,000 each, he conformed to the law, and there being no other objection, was entitled to qualify as sheriff.